Citation Nr: 1633386	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-28 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for depressive disorder, not otherwise specified (NOS).

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

3.  Entitlement to an initial rating in excess of 10 percent for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS) and gastritis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in June 2015, when it was remanded for further development.


FINDINGS OF FACT

1.  The Veteran's depressive disorder, NOS, has resulted in occupational and social impairment with deficiencies in most areas since March 17, 2009.

2.  The Veteran has had migraines with very frequent completely prostrating attacks productive of severe economic inadaptability since March 17, 2009.

3.  The Veteran's gastrointestinal disability, to include GERD, IBS and gastritis, has manifest through heartburn, intermittent weight loss, and alternating diarrhea and constipation with more or less constant abdominal distress since March 17, 2009.

4.  The preponderance of evidence is against of finding that the Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.






CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for depressive disorder, NOS, have been met since March 17, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9435 (2015).

2.  The criteria for a 50 percent rating for migraine headaches have been met since March 17, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for a 30 percent rating under Diagnostic Code 7319 for a gastrointestinal disability have been met since March 17, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 7319 (2015).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  The RO sent a VCAA notice letter for the Veteran's service connection claims in July 2009.  The RO sent a TDIU notice letter in September 2009.  No additional notice is necessary.

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided a general medical examination in July 2009, which addressed the Veteran's migraine and gastrointestinal disabilities.  VA provided a psychiatric examination in September 2009.

In June 2015, the Board remanded the issues on appeal so the Veteran could be scheduled for new examinations to assess the current level of severity of his service-connected disabilities and their effects on his occupational functioning.  The Board also asked the Agency of Original Jurisdiction (AOJ) to assist the Veteran with obtaining any outstanding treatment records.  In February 2016, the Veteran requested that his disabilities be rated based on the evidence of record because he did not want to report for examinations scheduled pursuant to the Board's remand directives.  See 38 C.F.R. § 3.655(b); see also Turk v. Peake, 21 Vet. App. 565 (2008) (indicating when the claimant fails to report for an examination scheduled in conjunction with an initial rating, the claim shall be rated on the evidence of record rather than summarily denied because the appeal of an initial rating claim remains an original compensation claim under 38 C.F.R. § 3.655(b)).  Outstanding treatment records were added to the claims file in September and November 2015.  The Veteran has not identified any other outstanding treatment records.  Thus, the AOJ has substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating these claims, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

	A.  Depressive Disorder, NOS

The Veteran's depressive disorder, NOS, is rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  A 50 percent rating is currently assigned for the disability from the effective date of service connection.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is reduced reliability and productivity in occupational and social situations due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is granted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board finds a 70 percent rating is warranted for depressive disorder, NOS, from March 17, 2009, the effective date of service connection for the disability.  The evidence of record establishes the Veteran has experienced occupational and social impairment with deficiencies in most areas during this period.  His most notable symptoms are specifically listed in the 70 percent rating criteria, to include suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  He has also exhibited some symptoms not listed in the rating criteria.  Specifically, during a September 2009 VA examination the Veteran reported he cuts himself as a coping mechanism to deal with his psychological impairment.  The 52 GAF score assigned by the September 2009 examiner is also reflective of deficiencies in several areas.

The symptoms manifest from the Veteran's psychiatric disability have resulted in marital strife with periods of domestic violence.  The Veteran has also reported he is reluctant to return to work due to his irritability and impaired impulse control with periods of violence.  Treatment records show he threatened military cadre just before his separation from service.  The September 2009 VA examiner also reported the Veteran would have difficulty adjusting to work or a worklike setting, even though she determined the Veteran was not unemployable due to his psychiatric disability.  The Veteran's coping mechanism of cutting himself shows that his judgment is questionable, and his near continuous depression has greatly affected his mood and motivation.  As such, a 70 percent rating is warranted from the effective date of service connection, March 17, 2009, because the evidence establishes deficiencies in most areas due to the functional impairment resulting from the Veteran's psychiatric disability.

A 100 percent schedular rating is not warranted at any point during the appeal period because the Veteran's psychiatric symptomatology has not resulted in total occupational and social impairment.  The Veteran has not experienced the particular symptoms associated with the 100 percent criteria, or others of similar severity, frequency, and duration during the appeal period.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  The symptoms listed in 100 percent rating criteria suggest impairment in reality or a total inability to function within the bounds of societal norms.  The September 2009 VA examination report and treatment records show the Veteran has been alert and oriented to time and place.  There is no evidence of persistent delusions or hallucinations; this type of symptomatology was specifically denied during the September 2009 VA examination.  The Veteran has also not manifested grossly inappropriate behavior and does not appear to be a persistent danger to harming himself or others, even though he has manifest periods of unprovoked violence.  The most notable symptom the Veteran has endorsed that comes within the ambit of the 100 percent criteria is his coping mechanism of cutting himself.  While significant, this behavior does not result in total occupational and social impairment.  The evidence indicates the Veteran maintains a positive relationship with his children, as well as a strained relationship with his wife even though the evidence of record indicates a divorce was pending during the appeal period.  The Veteran's 52 GAF score during the September 2009 VA examination is also not consistent with the type of occupational and social impairment contemplated by the 100 percent rating criteria, which typically results in a GAF score of 40 or below.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The Veteran was unwilling to report of an examination to assess the current severity of his psychiatric disability; therefore, the Board must rate the disability based on the evidence of record.  Accordingly, the preponderance of evidence indicates the Veteran's psychiatric symptomatology does not result in total occupational and social impairment, and 100 percent schedular rating is not warranted for the disability.

The Board has also given consideration to whether extra-schedular consideration is warranted; however, the General Rating Formula for Mental Disorders allows for psychiatric disabilities to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's psychiatric symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms, and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration is not warranted as all of the Veteran's psychiatric symptoms are contemplated by the schedular rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).

	B.  Migraine Headaches

The Veteran's service-connected migraines are evaluated pursuant to Diagnostic Code 8100.  A 30 percent initial rating is currently assigned for the disability.

Under Diagnostic Code 8100, a 10 percent rating is warranted if the Veteran has migraines with characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted if the Veteran has migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  The highest schedular rating available, 50 percent, is warranted if the Veteran has migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" and the courts have not undertaken to define "prostrating" for purposes of Diagnostic Code 8100.  See Fenderson, 12 Vet. App. at 119.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

The record establishes the Veteran experiences migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  During the September 2009 VA examination, the Veteran reported he experiences six to eight migraines per week.  He reported that the migraines frequently result in throbbing pain, light and sound sensitivity, nausea and vomiting.  He reported that when he experiences a migraine, he is forced to take prescription medication that results in severe drowsiness which causes him to go to sleep.  The Veteran's reports during the September 2009 VA examination regarding the frequency and severity of his migraines are consistent with his treatment records.

The Veteran's service treatment records show he experienced very frequent and severe migraines throughout his military career.  The frequency and severity of his migraines forced him to change career paths during his military career, as he was suspended from flight status due to the disability.  When viewed in the light most favorable to the Veteran, the Board finds this type of impairment is reflective of severe economic inadaptability, as it shows his ability to perform certain occupations would be limited by his migraine disability.  The symptoms associated with his migraines appear to have persisted since his release from active service.  Thus, the Board finds the Veteran has experienced migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since the effective date of service connection for the disability.  As such, a 50 percent rating is warranted for the disability effective March 17, 2009.

The Board has also considered whether extraschedular consideration is warranted for migraines.  While the Board cannot assign an extraschedular rating for a disability in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation. 

The Board finds the Veteran's symptomatology is contemplated by the rating criteria.  Diagnostic Code 8100 indicates migraines should be rated according to the frequency of prostrating attacks.  Prostration incorporates the additional symptomatology reported by the Veteran that is associated with migraines, to include sensitivity to light and sound, pain, nausea and vomiting.  Although there appears to be some interference with employment as a result of migraines, this element is expressly contemplated by the 50 percent schedular rating that has been assigned (severe economic inadaptability).  Therefore, the rating criteria contemplate the functional impairment resulting from the Veteran's migraines, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun, 22 Vet. App. at 115-16.

	C.  Gastrointestinal Disability

The Veteran's service-connected gastrointestinal disability, to include GERD, IBS and gastritis, is currently rated as 10 percent disabling.  The 10 percent rating is assigned under Diagnostic Code 7346, which provides the rating criteria for hiatal hernia.  GERD is rated by analogy under Diagnostic Code 8346.

The schedule of ratings for the digestive system indicates ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive cannot be combined with each other.  38 C.F.R. § 4.114.  As such, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating evaluation where the severity of the overall disability warrants such elevation.  Id.  Thus, the Board must analyze the Veteran's gastrointestinal disability under all the potential applicable diagnostic codes and determine which rating reflects the predominant disability picture.

Since the Veteran's gastrointestinal disability includes GERD, IBS and gastritis, the Board finds Diagnostic Codes 7307, 7319 and 7346 are for application.  Ratings under these diagnostic codes cannot be combined under the schedule of ratings for the digestive system.  See 38 C.F.R. §§ 4.113, 4.114

As previously noted, a 10 percent rating is currently assigned for the Veteran's gastrointestinal disability under Diagnostic Code 7346, which is used to rate GERD by analogy.  Under Diagnostic Code 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is granted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned when there are two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.

A July 2009 VA examiner reported the Veteran experiences heartburn after eating certain foods or drinking cold water.  The July 2009 examiner explained the prior more severe symptoms of upper gastrointestinal distress noted in service treatment records, to include acid reflux and vomiting, were not currently present.  The July 2009 examiner noted there was some remaining intermittent periods of weight loss, but did not clearly associate the weight loss with the upper or lower gastrointestinal issues.

There is limited evidence regarding the Veteran's upper gastrointestinal issues post service.  Based on the findings in the July 2009 VA examination regarding the subsidence of the more severe symptoms that were present in service, the Board finds the 10 percent rating currently assigned under Diagnostic Code 7346 for symptoms related to GERD is appropriate.  A higher rating would require evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The heartburn related to eating certain foods or drinking cold water and intermittent weight loss does not more nearly approximate the criteria for higher ratings, which contemplate more severe symptoms.  The symptoms noted in July 2009 VA examination are consistent with the 10 percent rating criteria; therefore, a rating in excess of 10 percent under Diagnostic Code 7346.

IBS is rated under Diagnostic Code 7319.  Diagnostic Code 7319 provides a noncompensable rating for mild disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned when there are moderate symptoms, defined as episodes of bowel disturbances with abdominal distress.  A 30 percent rating, which constitutes the highest rating available under the diagnostic code, is warranted when there are severe symptoms, defined as diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

The Board finds a 30 percent rating is warranted under Diagnostic Code 7319 for the Veteran's gastrointestinal disability since March 17, 2009.  The record establishes he has had alternating diarrhea and constipation with more or less constant abdominal distress since that date, as noted during the July 2009 VA examination.  This constitutes the highest schedular rating available under Diagnostic Code 7319.  This rating is more beneficial to the Veteran than the 10 percent rating currently assigned under Diagnostic Code 7346; therefore, the Board finds the diagnostic code used to rate the Veteran's gastrointestinal disability should be changed from Diagnostic Code 7346 to Diagnostic Code 7319 with a 30 percent rating effective March 17, 2009.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (indicating any change in diagnostic code must be specifically explained).

The Board notes a higher rating is potentially available under Diagnostic Code 7307 if there is chronic hypertrophic gastritis identified by gastroscope with severe hemorrhages, or large ulcerated or eroded areas.  There is currently no evidence of chronic hypertrophic gastritis identified by gastroscope with severe hemorrhages, or large ulcerated or eroded areas, and the Veteran has elected not to undergo further examination regarding his gastrointestinal disability.  Thus, further consideration under Diagnostic Code 7307 is not warranted, and the Board finds the 30 percent rating under Diagnostic Code 7319 reflects the predominant disability picture in the Veteran's case.

The Board has also considered whether extraschedular consideration is warranted for the Veteran's gastrointestinal disability.  The Board finds the Veteran's symptomatology is fully contemplated by the rating criteria.  Symptoms such as heartburn, intermittent weight loss, and abdominal distress are specifically covered in the schedule of ratings for the digestive system.  The Veteran has not reported any additional symptoms related to his gastrointestinal disability.  Further, several of the diagnostic codes in the schedule of ratings for the digestive system allow for ratings based on general impairment to health, which contemplates a far greater range of symptoms beyond those specifically enumerated in the diagnostic criteria.  Therefore, the rating criteria contemplate the functional impairment resulting from the Veteran's gastrointestinal disability, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun, 22 Vet. App. at 115-16.

III.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran meets the schedular percentage requirements for TDIU.  There is also evidence that his service-connected disabilities affect his ability to work; however, the Board finds the preponderance of evidence is against of finding that his service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.

At the outset, the Board notes it remanded this matter in June 2015 so that new examinations could be scheduled to assess the current severity of the Veteran's service-connected disabilities and their effects on his ability to work because there is limited evidence regarding the severity of the disabilities since his separation from service.  The duty to assist is not always one-way street.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  The Veteran's election to not attend the VA examinations scheduled pursuant to the Board's June 2015 remand directives frustrates appellate review of his TDIU claim.  The Board is constrained to consider service treatment records and evidence that was developed within the first few months after the Veteran's separation from service, as opposed to evidence that is truly reflective of his ability to secure or follow a substantially gainful occupation in the civilian sector post service.

Review of the available evidence reveals the preponderance of evidence is against a finding that the Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  First, the Veteran is a highly educated individual who has completed bachelor's and master's degrees; therefore, his employment options are not limited to positions which are primarily physical in nature because his educational background indicates he would be able to perform a wide variety of sedentary positions.  Second, VA examiners have provided expert opinions that indicate the Veteran's service-connected disabilities would not prohibit sedentary work.  For instance, a November 2009 VA examiner determined the Veteran's psychiatric disability would not render him unemployable, even though it would cause moderate difficulty in maintaining employment.  A July 2009 examiner who conducted a general examination and assessed the effects of the Veteran's service-connected disabilities, other than his psychiatric disability, did not provide specific findings with respect to employment because the Veteran was not employed at the time of the examination; however, the July 2009 examiner indicated the service-connected disabilities assessed had little to no effect on the Veteran's usual daily activities.  The Board finds the limited effects of the Veteran's service-connected disabilities on his usual daily activities tends to evidence that he would be able to function in the wide variety of sedentary positions for which he is qualified through his educational experience.  Third, the record indicates the primary disability adversely affecting the Veteran's ability to work at the time leading up to his discharge from service was pseudo seizures, which appear to have largely resolved since his separation from service.  The Veteran's election to not attend further examinations frustrates efforts to get a true assessment of his post-service occupational functioning.  As such, the Board finds the preponderance of evidence currently of record is against a finding that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him, and entitlement to TDIU must be denied.

IV.  Combined Effects

As entitlement to TDIU is not warranted, the Board must also consider must whether an extraschedular rating is warranted for the combined effects of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  As with TDIU, the Veteran's election to not attend further examinations scheduled in conjunction with his appeal limits the breadth of evidence available regarding the combined effects of his service-connected disabilities.  Applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no symptoms in the Veteran's case that have not been attributed to a specific service-connected condition.  He is compensated for psychiatric symptomatology, migraines, gastrointestinal distress, limited motion of the jaw, and the implantation of a cardiac pacemaker.  The evidence of record does not establish any symptomatology that is not compensated by the rating criteria for these disabilities.  Specifically, the rating criteria for psychiatric disorders, migraines and gastrointestinal disorders are wide-ranging in nature and allow for ratings based on a variety of symptomatology even though such symptomatology is not specifically listed in the rating criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability picture that can be attributed only to the combined effect of multiple conditions.  See Johnson, supra.


ORDER

Entitlement to an initial 70 percent rating, effective March 17, 2009, for depressive disorder, NOS, is granted.

Entitlement to an initial 50 percent rating, effective March 17, 2009, for migraines is granted.

Entitlement to an initial 30 percent rating, effective March 17, 2009, for a gastrointestinal disability, to include GERD, IBS and gastritis, under Diagnostic Code 7319 is granted.

Entitlement to TDIU is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


